Citation Nr: 1741482	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to June 1948 and from September 1950 to January 1954.  He died in February 2008 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2013, the Board remanded the matter for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2008; his death certificate lists the cause of death as complications of a left hip fracture, with other significant conditions contributing to his death, but not resulting in the underlying cause, including hypertension, coronary artery disease, and renal failure (none of which is shown to have been manifested in service or to be service-connected).  

2.  The Veteran's service-connected disabilities included posttraumatic stress disorder (PTSD) rated 100 percent from October 29, 2007 (and 30 percent prior to that date); and residuals of right frozen foot rated 30 percent.  

3.  The Veteran did not die due to a service connected disability, and a service connected disability is not shown to have been a contributory cause of death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in May 2008, May 2011, and September 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been obtained.  The AOJ arranged for a VA record review and medical opinion in May 2017, which will be discussed in greater detail below.  The Board finds the report of the record review and opinion offered to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death", thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

The appellant contends that the Veteran's left hip fracture, which ultimately led to his death, was caused by his service-connected right foot disability.  As noted, at the time of the Veteran's death, he was service connected for PTSD, rated 100 percent (effective October 29, 2007; the PTSD was rated 30 percent prior to that date); and residuals of right frozen foot rated 30 percent.  

The Veteran died in February 2008.  His death certificate lists the cause of death as complications of a left hip fracture.  Other significant conditions contributing to his death, but not resulting in the underlying cause, included hypertension, coronary artery disease, and renal failure.

On January 2008 VA mental health examination, the Veteran was noted to be a left leg above-knee amputee and wheelchair bound.  The diagnoses included PTSD, alcohol dependence in full sustained remission, and alcohol-induced persisting dementia vs. dementia not otherwise specified; he was noted to have deteriorating cognitive faculties.

On January 2008 VA cold injury protocol examination, the examiner noted that the Veteran started to develop claudication in the lower extremities in the mid-1980s, and he had bilateral femoropopliteal surgery to treat the claudication; he continued to smoke and, in 1993, after several failed attempts to save the left leg from ischemic foot ulcers, he underwent a left above-knee amputation.  The examiner noted that the Veteran was diagnosed with type 2 diabetes in 1990 and also reported that he had a myocardial infarction in the mid-1990s.  The examiner noted that the Veteran was basically wheelchair bound and unable to use a prosthesis because of his poor balance from the combined cold injury and diabetic peripheral neuropathy in the remaining right foot and leg, in which he reported ongoing burning paresthesias and dysesthesia.  He reported that he could not weight-bear on the right lower extremity because of very poor balance.

Treatment records from Osceola Health Care and Regional Medical Center reflect that on January 11, 2008, the Veteran was admitted to the Regional Medical Center for a left hip fracture after he suffered a fall at home.  He was treated conservatively without surgery, because of the high amputation of the left leg, and discharged to the Osceola Health Center on January 19; the final diagnoses included left intertrochanteric fracture, hematuria secondary to traumatization of the urethra, ulcer of the right foot and fifth toe secondary to peripheral vascular disease, hyperlipidemia, old myocardial infarction, diabetes mellitus, history of nicotine use, hypertension, and prostate cancer.  On February 12, he was admitted to the Emergency Department with diarrhea, abdominal pain, vomiting for 3 or 4 days, not eating for 2 days, dehydration, and relative hypotension; he was noted to have a history of dementia, hypertension, and diabetes and was bedridden.  The provisional diagnoses included hypotension, leukocytosis and probable sepsis, dementia, renal failure, and dehydration.  Imaging scans showed a partial distal small bowel obstruction.  The records show that, in spite of aggressive antibiotics and intravenous fluid, his condition did not improve; he was hypotensive and his condition continued to deteriorate.  He died on February [redacted], 2008.  The final diagnoses included septic syndrome, hypotension, dehydration, partial bowel obstruction, history of dementia, and renal insufficiency.   

The appellant submitted a February 2009 private medical opinion from Dr. Politano, who noted that the Veteran suffered frost bite of his left foot during military service and opined that this resulted in multiple surgeries and finally a high amputation of the left leg.  Dr. Politano opined that, "as a result and hypertension", the Veteran was at increased risk for injury and fall, noting that he did fall and fractured his left intertrochanteric; he was placed at a rehab facility but did not do well.  Dr. Politano opined that the Veteran's initial challenges with his left foot and multiple surgeries of the left leg no doubt created an increased risk for development of disease process later in life.

In a May 2017 VA records review and medical opinion, the reviewing examiner opined that the Veteran's service connected disabilities did not cause or contribute to his death.  Based on a detailed review of the record, the reviewing examiner noted that the Veteran suffered a left hip fracture from a fall while at home and opined that the Veteran was an extremely high risk for falls.  The reviewing examiner noted that the Veteran had dementia for which he was on medication, nighttime agitation and disorganization also treated with medication, and prostatic disease treated with terazosin (noting that this has known side effects of dizziness and hypotension).  The reviewing examiner noted that severe anemia was documented on initial admission in January 2008, opining that this by itself is an extremely high risk for falls.  The reviewing examiner noted the Veteran's left above knee amputation and opined that this as well is by itself a high risk for falls.  The reviewing examiner opined that falls are common with elderly individuals, the incidence of falls increases with age, and those over 80 years of age have a fifty percent risk of falls.  The reviewing examiner opined that the Veteran's age, cognitive impairment, psychotropic drug use, dizziness, and anemia are all high risk factors for falls; postural hypotension and dizziness are also risk factors; higher risk of falls and hip fractures are associated with cognitive impairment that is moderate or mild; and antipsychotics increased the likelihood of falling.  The reviewing examiner cited recent medical literature regarding the risk factors of falls in older persons.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death (complications of a left hip fracture) or other significant contributing conditions (hypertension, coronary artery disease, or renal failure) may have been etiologically related to his service.  The record does not include service treatment records that show a complaint, finding, treatment, or diagnosis relating to a left lower extremity disability.  Regarding the dispositive factor of a nexus between the Veteran's cause of death and his service-connected disabilities, the Board finds the May 2017 VA reviewing examiner's opinion to merit substantial probative weight.  The May 2017 VA reviewing examiner opined that the Veteran's service connected disabilities did not cause or contribute to his death.  The opinions offered reflect explicit review of the Veteran's claims file and familiarity with his medical history and include a historically accurate explanation of rationale that cites to supporting factual data.  
 
In comparison, Dr. Politano's opinion warrants less probative weight because it does not accurately portray what the factual data show.  Specifically, Dr. Politano's assertion that the Veteran suffered frost bite of his left foot during military service is not supported by the evidence of record, nor is his opinion that this alleged frost bite resulted in multiple surgeries and eventual high amputation of the left leg.  Furthermore, Dr. Politano did not account for the factual data weighing against the Veteran's claim, including the numerous other risk factors involved in the Veteran's fall that resulted in a left hip fracture, all of which were noted by the VA reviewing examiner.

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's cause of death and his service-connected disabilities is in the report of the May 2017 VA records review and medical opinion.  The reviewing examiner showed familiarity with the entire record, explained the rationale for the opinions offered, and cited to relevant factual data and medical literature.  

The Board acknowledges the appellant's sincere belief that her husband's death was related in some way to his military service.  However, the etiology of the Veteran's death-causing injury (left hip fracture) and other significant conditions contributing to his death, but not resulting in the underlying cause (hypertension, coronary artery disease, and renal failure), is a medical question, and her lay opinion is not competent medical evidence and lacks probative value.  The preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  The appeal in the matter must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


